Citation Nr: 0520007	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination from the 
Manila, Philippines, VA Regional Office (RO) that denied 
entitlement to VA benefits to the appellant because her 
deceased husband did not have requisite service with the 
United States Armed Forces.  The appellant's deceased husband 
died in March 1987, and the Certificate of Marriage indicates 
that they were married in February 1948.  The case is now 
ready for appellate review.  


FINDING OF FACT

The United States Department of the Army certified that the 
appellant's deceased husband had no recognized service with 
the Philippine Commonwealth Army or the recognized guerrillas 
in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's deceased husband's lacked qualifying service 
with the United States Armed Forces, and the appellant is 
thus not eligible for an award of VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5100, 5102, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation require VA to notify claimants of 
the evidence necessary to substantiate claims, and to make 
reasonable efforts to assist claimant's in obtaining such 
evidence.  

The appellant in this case has not been provided formal 
notice of VCAA.  Ordinarily, the Board would remand the case 
for compliance with this procedural irregularity.  In this 
case, however, the Board notes that the appellant had 
previously applied for VA benefits, and been denied by 
notification of August 1990, at which time she was informed 
that the United States Department of the Army had certified 
that her deceased husband did not render recognized military 
service with the Armed Forces of the United States.  She was 
informed that evidence submitted which had originated from 
Philippine agencies was inadequate to establish such service.  
She was informed that the Department of the Army 
certification was binding on VA, and that VA had no authority 
to alter, amend, dispute, or contradict such findings as a 
matter of law.  

The appellant again attempted to seek VA benefits based upon 
her deceased husband's service more recently in February 
2003.  She was informed in March 2003 that the United States 
Department of the Army via the National Personnel Records 
Center (NPRC) had previously conducted two searches under the 
sole spelling of the appellant's deceased husband's name ever 
provided, and that he had been found lacking in requisite 
military service for the provision of VA benefits to the 
appellant.  

During the pendency of the appeal, the appellant was notified 
of all applicable laws and regulations regarding qualifying 
service with the United States Armed Forces, and the evidence 
necessary to support such a determination.  In her more 
recent application, the appellant has again submitted records 
only created by agencies and/or departments of the Philippine 
Government as well as two personal affidavits of fellow 
service members.  

The Board finds that the appellant in this case has clearly 
been informed of the evidence necessary to substantiate her 
claim and of the laws and regulations governing a finding of 
"veteran" status for VA benefit purposes.  She has not met 
this initial burden and the Board finds that this case turns 
essentially on a question of status of the appellant's 
deceased husband as a "veteran" for VA purposes and must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force or 
Coast Guard, and includes Reserve components.  38 C.F.R. 
§ 3.1.  

Service before July 1, 1946, in the Organized Forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States, pursuant to the military order of the President, 
dated July 26, 1941, including among such forces, organized 
guerrilla forces under commanders appointed, designated or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval or air service for the purpose of any law of 
the United States conferring rights, privileges or benefits 
upon any person by reason of the service of such persons or 
the service of any other person in the Armed Forces, except 
for specified benefits including disability compensation 
benefits authorized by Chapter 11, Title 38, United States 
Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  The 
specified benefits do not include nonservice-connected 
pension benefits authorized by Chapter 15, Title 38, United 
States Code.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department, 
if the evidence meets the following conditions:  (1)  The 
evidence is a document issued by the United States Service 
Department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

The Court has held that "VA is prohibited from finding, on 
any basis other than a Service Department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U. S. Armed Forces."  Id.  See also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  

Analysis:  The appellant's deceased husband in this case died 
in March 1987.  There is no evidence on file that this 
individual was ever awarded any VA benefit during his 
lifetime.  The appellant filed a claim for VA benefits after 
the veteran's death and the RO subsequently sought 
certification from the United States Service Department.  In 
February 1988, the United States Service Department certified 
that the appellant's deceased husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States 
Armed Forces.  A later request was made by the RO and, in 
June 1988, the United States Service Department again 
certified that the appellant's deceased husband had not 
qualifying service with the United Stated Armed Forces.  

In support of her earlier claims and her current claims for 
VA benefits, the appellant has submitted documents prepared 
by Philippine Government agencies.  She submitted a record of 
the Republic of the Philippines, Department of National 
Defense, dated in April 1988, certifying that the appellant's 
deceased husband had military service from May 1941 with no 
record of his separation or discharge date.  The purpose of 
this document was for "USVA reference only."  In connection 
with her more recent claim, the appellant submitted a January 
1975 certification, also from the Philippine Department of 
National Defense, indicating that the veteran had service 
from September 1941 with no record of separation or 
discharge.  Also submitted was an affidavit for Philippine 
Army personnel in which the appellant's deceased husband is 
purported to have had military service with various units 
from 1941 through 1945.  Also submitted were records 
indicating that the appellant's deceased husband had been 
paid certain amounts of money owed attributable to military 
service.  The appellant submitted two affidavits sworn in 
April 2003 from two purported fellow service members who 
stated they had personal knowledge that the appellant's 
deceased husband had qualifying service with the United 
States Armed Forces.  The appellant herself provided a 
detailed statement of her recollection of the veteran's 
military service from 1941 until 1946.  The Board notes that 
the marriage certificate on file indicates that the appellant 
and her deceased husband were married in February 1948.  

Because the appellant has never submitted any evidence 
actually issued by a United States Service Department in 
accordance with 38 C.F.R. § 3.203, the Board is bound in this 
case to follow the two certifications on file from the United 
States Service Department in February and June 1988, which 
reported that a search of records revealed that the 
appellant's deceased husband had no recognized service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States 
Armed Forces.  Certifications of service submitted by the 
appellant prepared and issued by Philippine agencies cannot 
be accepted as proof of military service with the United 
States Armed Forces.  The United States Court of Appeals for 
Veterans Claims (Court) has firmly held that findings by the 
United States Service Department verifying an individual's 
military service are binding on VA for purposes of 
establishing service in the United States Armed Forces, and 
the appellant has been informed of this essential fact.  VA 
is without authority to override, overrule or alter the 
determination of the relevant service department.  
38 U.S.C.A. § 7104(c).  Accordingly, there is no legal basis 
for the appellant to be awarded eligibility for VA benefits.  
The appellant's application for VA benefits must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for VA benefits is denied.  



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


